DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 21, 24, 25 and 26 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bennett et al (4886563).
            Bennett et al teaches a paper medium having flutes that contain a first and second linear leg (i.e. the part that is at about a 45 degree angle from the top and bottom apexes), a flat apex structure (i.e. the valley, bottom, and crest, the top, a second paper medium connected directly to the first paper medium (the top and/or bottom fluted medium in figure 2, with the other fluted medium being the second fluted  medium connected to the first and a paper facing coupled directly to the apex structures of the second paper medium (i.e either top and/or bottom facing shown in figure 2. Refer to figure 2, along with column 2, line 36-52. Figure 2 shows a top facing and a fluted medium connected together and/or a bottom facing and a fluted medium . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al.
           The primary reference teaches the invention substantially as claimed except for the various limitations in the above claims. 
           However, with regards to claim 3, it would be obvious to add another fluted paper medium, at the location recited, since Bennett et al does show two fluted paper mediums in figure 2. With regards to claim 22, 23 and 2, it would be obvious to have the first length (i.e. of the legs) ten and/or six times the second length (i.e. of the apex), since Bennett et al does generally show the first length is greater than the second length. With regards to claim 27, it would be obvious to include scores in order to aid in bending the board. 
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al in view of FR 2594160, cited by the applicant with an English translation supplied by the examiner for the applicant convenience previously. 
           The primary reference teaches the invention substantially as claimed except for the groove in the apex, which is used to include adhesive therein in claim 6. See the 35 U.S.C. 102 rejection above.
            FR ‘160 teaches it is known to include a groove/channel 3 in the apex of a
corrugated medium in order to contain mortar/adhesive therein for bonding tile thereto.

time the invention was made to Thomson to include a groove/channel in/on the apex of the corrugation, as is taught to be known by FR ‘160, in order to aid in containing adhesive in the groove/channel, which is the same reason the applicant includes a groove/channel therein. 
Claim 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al in view of Thompson (479999). .
            The primary reference teaches the invention substantially as claimed except for the angled (i.e. perpendicular) relationship between the flutes of the first and second fluted medium. 
            Bennet et al teaches it is known to angle the direction of the two fluted mediums at perpendicular angle to each other. See figures 1-3. 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to Bennett et al to angle the flutes of the two mediums at a perpendicular angle to each other, since Thompson teaches this is known in the art to add strength to the board. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-7 and 21-29  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493. The examiner can normally be reached Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        01/01/2022